Order entered September 6, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00853-CV

            IN THE INTEREST OF S.L.M., A.L.M., AND H.P.M., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-54002-2014

                                          ORDER
       Before the Court is court reporter Kathy Bounds’ September 3, 2019 letter request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than October 3, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE